NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH ANN BRADLEY,                            No.    20-16732

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-01413-KJD-BNW
 v.

TOTAL FACILITY, INC.; COOL AIR                  MEMORANDUM*
REFRIGERATION, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted July 28, 2022**
                               Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and BENNETT,*** District Judge.

      Deborah Ann Bradley appeals from the district court’s order granting

summary judgment in her personal injury action on the basis that amendments to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
                                                                             Page 2 of 3

her complaint identifying Doe defendants as Total Facility, Inc. and Cool Air

Refrigeration, Inc. did not relate back to her original complaint for statute of

limitations purposes. We affirm.

      Under Nevada law, if the name of a defendant is initially unknown, “the

defendant may be designated by any name,” and once “the defendant’s true name

is discovered, the pleader should promptly substitute the actual defendant for a

fictitious party.” Nev. R. Civ. P. 10(d). To satisfy this rule, a party must: (1) plead

the Doe defendants in the caption of the complaint; (2) plead “the basis for naming

defendants by other than their true identity, and clearly specify[] the connection

between the intended defendants and the conduct, activity, or omission upon which

the cause of action is based”; and (3) “exercis[e] reasonable diligence in

ascertaining the true identity of the intended defendants and promptly mov[e] to

amend the complaint in order to substitute the actual for the fictional.”

Nurenberger Hercules-Werke GMBH v. Virostek, 822 P.2d 1100, 1106 (Nev.

1991).

      The district court properly determined that Bradley failed to exercise

reasonable diligence in ascertaining the true identity of the defendants. Bradley

did not use available “judicial mechanisms such as discovery” to attempt to

identify the Doe defendants for nearly 14 months. Sparks v. Alpha Tau Omega

Fraternity, Inc., 255 P.3d 238, 243 (Nev. 2011) (internal quotations and citation
                                                                            Page 3 of 3

omitted). The first time Bradley conducted any discovery regarding the HVAC

unit was more than 400 days after she filed her initial complaint. Indeed, the

original complaint made no mention of the HVAC unit; the first reference to

servicing of the HVAC unit did not appear until the filing of the first amended

complaint in June 2019. Moreover, Bradley was made aware by at least September

2018 of a claim note from the workers’ compensation carrier, dated just days after

the incident, indicating that the HVAC unit was the cause of the collapsed ceiling

which inflicted her injuries. This delay demonstrated a lack of reasonable

diligence. See id. at 244.

      Bradley asserts that the district court erred in finding the absence of

reasonable diligence as a matter of law because “issues regarding the accrual of

statutes of limitations are factual issues that are reserved for the jury.” That

argument fails because Nevada law makes clear that reasonable diligence is a legal

issue, not a factual one, and Bradley herself did not identify any disputed facts

below. Nurenberger, 822 P.2d at 1105. Thus, the district court did not err in

granting defendants’ motions for summary judgment.

      AFFIRMED.